DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/347,126 filed on 06/14/2021.
Status of Claims:
Claims 1-12 are pending in this Office Action.	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 4-5, and 7 of prior U.S. Patent No. 11068556 . This is a statutory double patenting rejection.

Instant Application
US Patent # 11068556
1: Method of identifying and delivering information corresponding to an image of a particular object of interest, comprising: 

     creating and maintaining on a first computational device connected to a network a plurality of location defined files, each of the location defined files having unique geographic position information corresponding to a location of a particular object, visual image information relating to the particular object, object type information, and having information that is descriptive of the particular object; 

     selecting, by a user of a second computational device, a visual image of a particular object of interest located at a particular geographic position and that is stored on the second computational device, and entering the visual image of the particular object of interest into a content retrieval application running on the second computational device; 

classifying, by the content retrieval application, the selected visual image of interest as an object type, and receiving from the second computational device the geographic position information relating to the location of the particular selected object of interest; 

generating, by the content retrieval application, a message comprising a request for all location defined files corresponding to the particular geographic position of the selected object of interest and sending the message to the first computational device; 

the first computational device receiving the message and using the geographic position information to identify one or more location defined files, and responding to the request message by sending over the network to the second computational device at least some information comprising the identified one or more location defined files; 16CU.013CONT. receiving at the second computational device the one or more location defined files, and determining that at least one of the received files has visual image information and object type information that matches the user selected visual image of the particular object of interest and associated object type classification information; and 

displaying by the second computational device at least some of the information in the location defined file on the second computational device for the user to view.
2: Method of identifying and delivering information corresponding to a work of art, comprising: 

     creating and maintaining a plurality of location defined computer files in association with a first computational device connected to a network, each of the location defined computer files having geographic position information corresponding to a location of a work of art, visual image information corresponding to the work of art, information corresponding to the work of art type, and having information that is descriptive of the work of art; 

     selecting by a user of a second computational device a visual image of a work of art stored on, or accessible over the network to, the second computational device, and entering the visual image of the work of art into a content retrieval application running on the second computational device, wherein the content retrieval application operates in conjunction with computer vision and image classification functionality to classify the selected visual image of the work of art as a work of art type and operates to receive geographic position information relating to the location of the work of art; 

generating, by the content retrieval application, a request message comprising n the geographic position information relating to the work of art location and the work of art type, and sending the request message over the network to the first computational device; 

2the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the plurality of the location defined files maintained in association with it, and using the work of art type in the request message to identify at least one of the at least two identified location defined files, and responding to the request message by sending over the network to the second computational device at least some information, comprising the identified at least one location defined file, that is descriptive of the work of art; and 


receiving and displaying by the second computational device the information that is descriptive of the work of art.	
2:
The method of claim 1, wherein the selected visual image comprises an image of the particular object of interest captured from the environment that is proximate to the second computational device or is an image of the particular object of interest copied from a web page of a network site.
4: 
The method of claim 2, wherein the selected visual image comprises an image of the work of art captured from the environment that is proximate to the second computational device or is an image of the work of art copied from a web page of a network site.
3:
The method of claim 2, wherein the environment comprises an indoor or an outdoor location.
5:
he method of claim 4, wherein the environment comprises an indoor or an outdoor location.
5: 
The method of claim 1, wherein information descriptive of the particular object of interest comprising each of the location defined files is any one or more of a name of a creator, creator title, description of the particular object of interest, multimedia content relating to the particular object of interest, price of the particular object of interest, origin of the particular object of interest, materials used to create the particular object of interest, location associated with the particular object of interest , and identification number of the particular object of interest.
7: 
The method of claim 2, wherein information descriptive of the work of art comprising the location defined computer files is any one or more of a name of a creator, 3creator title, description of the work of art, multimedia content relating to the work of art, price of the work of art, origin of the work of art, materials used to create the work of art, location associated with the work of art, and identification number of the work of art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouimet (USPGPUB 20170161382) “Ouimet”.
Regarding claim 1, Ouimet teaches a method of identifying and delivering information corresponding to an image of a particular object of interest, comprising: creating and maintaining on a first computational device connected to a network a plurality of location defined files, each of the location defined files having unique geographic position information corresponding to a location of a particular object, visual image information relating to the particular object, object type information, and having information that is descriptive of the particular object (Fi. 11-12 & [0116-0118]: The system accepts and stores a number of content items (location defined files) in a museum from a content owner. A museum  has multiple content items associated therewith by a content owner  that together constitute an index wherein the index holds information of the content items including location data (location of an object), audio data, image data (visual image information/ object type information), and text data (descriptions of the work of art)… [0119]: Then, the index of the various content items (e.g., location data, audio data, and image data) is created and  are stored as metadata. Thus, an index of content items that contains various information and location data are created and stored within the system); selecting, by a user of a second computational device, a visual image of a particular object of interest located at a particular geographic position and that is stored on the second computational device, and entering the visual image of the particular object of interest into a content retrieval application running on the second computational device ([0120]: After storing images and data from the content owner, the system begins to receive a further image (visual image of a particular object of interest) is received from a mobile computing device of a use and this further images is received as part of a search query by the search processor. In addition to the further image, the search query received at block may also include textual data (e.g., keywords) and audio data (e.g., audio data captured at a specific location of a client device). Thus, an input of an image is received by the system.); classifying, by the content retrieval application, the selected visual image of interest as an object type, and receiving from the second computational device the geographic position information relating to the location of the particular selected object of interest; generating, by the content retrieval application, a message comprising a request for all location defined files corresponding to the particular geographic position of the selected object of interest and sending the message to the first computational device ([0121] The search processor determines a correlation between this further image, received in the search query, and content of the index (e.g., the metadata). Others correlation may be detected by expanding the search query based on the image included therein. For example, object recognition may be performed with respect to the further image to generate a set of keywords, which are then included in the search query. [0122] Responsive to determining that a predetermined degree of correlation between the further image (and other content) and the index, the mobile computing device of the user may be directed to content of the content owner. Specifically, referring again to FIG. 12, the index is mapped by maps to a collection of content items. Thus, the system determines and analyzes the objects and correlate the objects between the further image and the index to select appropriate content items.); the first computational device receiving the message and using the geographic position information to identify one or more location defined files, and responding to the request message by sending over the network to the second computational device at least some information comprising the identified one or more location defined files; 16CU.013CONT. receiving at the second computational device the one or more location defined files, and determining that at least one of the received files has visual image information and object type information that matches the user selected visual image of the particular object of interest and associated object type classification information; and displaying by the second computational device at least some of the information in the location defined file on the second computational device for the user to view (Fig. 11 & [0122]: The system’s index is mapped by maps to a collection of content items. The content items constitute further media and content relevant to the location where the location houses a museum exhibit, the content items are various multimedia content items that relate to, and supplement, the exhibit. In this way, a visitor to the location may initiate a query or search using environmental and/or contextual information of the exhibit, in order to identify content items relevant to that exhibit in a convenient and automatic way. Thus, the system directs the user to the desired content after the determination of correlation).   
Regarding claim 2, Ouimet teaches all the limitations of claim 1. Ouimet further teaches wherein the selected visual image comprises an image of the particular object of interest captured from the environment that is proximate to the second computational device or is an image of the particular object of interest copied from a web page of a network site ([0132]:The system has an interface that includes a reference search query image. The query image is captured via the camera of the client device or selected from images stored in local storage or remote storage accessible by the messaging client application executing on the client device).  
Regarding claim 3, Ouimet teaches all the limitations of claim 2. Ouimet further teaches the method wherein the environment comprises an indoor or an outdoor location ([0118]:A particular location within a museum (indoor location) has multiple content items associated therewith by a content owner that together constitute an index).
Regarding claim 4, Ouimet teaches all the limitations of claim 1. Ouimet further teaches wherein the particular object of interest comprises an object of art, a person, or a place ([0113] The search processor 620 then performs the appropriate processing of the search query 902, depending on the type and form of the search criteria. For example, where the search criteria includes an image, the image may be analyzed using the image processors 702 to perform entity identification (e.g., object recognition) on the image…[0118]: A particular location within a museum has multiple content items associated therewith by a content owner that together constitute an index. Thus, the content items at least comprises object of art or places).  
Regarding claim 5, Ouimet teaches all the limitations of claim 1. Ouimet further teaches wherein information descriptive of the particular object of interest comprising each of the location defined files is any one or more of a name of a creator, creator title, description of the particular object of interest, multimedia content relating to the particular object of interest, price of the particular object of interest, origin of the particular object of interest, materials used to create the particular object of interest, location associated with the particular object of interest , and identification number of the particular object of interest ([0118]: The system contains the location data that specifies the exact UPS coordinates of the exhibit (location associated with the object) and a text data that includes textual descriptions of the exhibit, as well as words that are commonly and frequently spoken by either guides or visitors in proximity to the exhibit at the location (description of the object)).  
Regarding claim 6, Ouimet teaches all the limitations of claim 1. Ouimet further teaches wherein the content retrieval application comprises computer vision functionality operating in cooperation with a network browser or search engine ([0090]: The system contains a search processor (search engine). [0121]: The search processor of the system determines a correlation (vision functionality) between this further image, received in the search query, and content of the index to generate certain outputs).  
Regarding claim 7, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 8, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 9, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 10, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 11, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/C.D.V./           Examiner, Art Unit 2153